       Case 1:19-cv-11626-DPW Document 35 Filed 08/20/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


JOHN DOE,                   )
                            )
         Plaintiff,         )                CIVIL ACTION NO.
                            )                19-11626-DPW
v.                          )
                            )
TRUSTEES OF BOSTON COLLEGE, )
                            )
         Defendants.        )


                                  ORDER OF
                           PRELIMINARY INJUNCTION
                               August 20, 2019

      Based upon the submissions of the parties and the arguments offered at

the hearing this day, for reasons stated during and reflected in the

stenographer’s notes of that hearing, I find and conclude that:

      The Plaintiff John Doe has established adequate grounds for the within

preliminary injunctive relief. This showing has demonstrated:

      (i) that there is a substantial likelihood that John Doe will succeed on his

claims that he was deprived of fair process in the Defendants’ adjudication of

sexual misconduct charges against him resulting in the sanction of suspension

from Boston College enrollment;

      (ii) that the within interlocutory relief staying the suspension will serve

the public interest in fair process for the determination of sexual misconduct

charges by institutions of higher education;

      (iii) that the balance of hardships in respect to interlocutory relief that

may be caused respectively to John Doe, the complainant Jane Roe and the
        Case 1:19-cv-11626-DPW Document 35 Filed 08/20/19 Page 2 of 3



Defendants’ institution would decidedly weigh more heavily upon John Doe if

the within interlocutory relief is not granted as compared with the significantly

less weighty hardship that would be experienced by Jane Roe or by Boston

College as a result of the within interlocutory relief’s effective deferral of

ultimate determination — preserving pendente lite the status quo before the

suspension was definitively directed by Boston College — should the

Defendants ultimately prevail in this action despite the prediction of likelihood

of success by John Doe on the merits upon which the within interlocutory relief

is being granted; and

      (iv) that cognizable irreparable harm will be visited upon John Doe

should the within interlocutory relief not be granted.

      Accordingly, it is HEREBY ORDERED that:

      1.     The June 18, 2019 suspension (upheld by the denial of Plaintiff’s

appeal on July 24, 2019) of John Doe from Boston College is STAYED, and it is

FURTHER ORDERED that:

      2.     The Defendants shall continue to facilitate Plaintiff John Doe’s

enrollment at Boston College under the same terms and conditions of

enrollment as obtained during the pendency of the unresolved disciplinary

allegations in the spring 2019 semester, including without limitation,

registration for all classes for the fall 2019 semester which will begin on August

26, 2019 and participation fully in all University activities; and it is FURTHER

ORDERED that:




                                          2
         Case 1:19-cv-11626-DPW Document 35 Filed 08/20/19 Page 3 of 3



      3.     This Order shall remain in effect pending any further Order of this

Court.

      4.     By stipulation of the parties, John Doe is relieved of the obligation

to give the security otherwise required by Fed. R. Civ. P. 65(c).




                                      /s/ Douglas P. Woodlock
                                      _____________________________________
                                      DOUGLAS P. WOODLOCK
                                      UNITED STATES DISTRICT JUDGE




                                         3
